DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to because of the following informalities:  
In claim 4, line 3, the term “solution” does not properly refer to the intended “a mixture liquid”. See proper citation of the term as cited in claim 5. 
In claim 12, line 3, the term “a first liquid” and in line 6, the term “a second liquid” are referring to the previously cited same limitations in claim 1. The claim appears to have a double inclusion limitation. 
In claim 8, line 3, citation of the term “with” may cause grammatical error. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 10-11 of U.S. Patent No. US 11,161,675, hereinafter “patent”.
Claim 1 of this instant application corresponds to claim 1 of the patent.
Claim 2 of this instant application corresponds to claim 2 of the patent.
Claim 3 of this instant application corresponds to claim 3 of the patent.
Claim 4 of this instant application corresponds to claim 4 of the patent.
Claim 5 of this instant application corresponds to claim 5 of the patent.
Claim 6 of this instant application corresponds to claim 6 of the patent.
Claim 7 of this instant application corresponds to claim 8 of the patent.
Claim 8 of this instant application corresponds to claim 10 of the patent.
Claim 9 of this instant application corresponds to claim 11 of the patent.
It is clear that all the elements of claims 1-9 of this instant application are to be found in claims 1-6, 8 and 10-11 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
Claims 10-11 of this instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,161,675, hereinafter “patent” in view of Mueller (US 2009/0289025).
 	The patent discloses all the features of the invention but is silent in disclosing a cylindrical plastic cartridge. However, Mueller teaches the commonality of having a cylindrical plastic cartridge ([0024]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Mueller regarding a cylindrical plastic cartridge into the dispenser device of the patent, in order to offer an economical dispenser with a desired shape cartridge.
	Following the rationale of In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
Allowable Subject Matter
Claims 12-20 are allowed.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Mueller (US 2009/0289025). Regarding claims 1 and 12, Mueller discloses a solution mixing and dispensing container system (fig.1-4) comprising: a container (10) configured to contain a first liquid (14), the container having a container opening at a threaded neck portion (18); a dispenser (24) including: a threaded cap portion (22) configured to engage the threaded neck portion of the container to form a fluid-tight seal (see fig.1-3), and a sleeve (50) extending from the threaded cap portion, and a cartridge configured to contain a second liquid (62), the cartridge including: and a channel (52) extending through the body portion and the snap portion, wherein the dispenser and the cartridge are constructed to interface such that positioning the sleeve into the channel of the cartridge, and engaging the threaded cap portion with the threaded neck portion (see fig.3). In combination with other claimed limitations, Mueller and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention regarding the sleeve includes a first notch; a body portion including a second notch, a snap portion configured to engage the second notch to form a fluid-tight seal, and engaging the threaded cap portion with the threaded neck portion, causes the first notch of the sleeve to engage the snap portion and force the snap portion away from the body portion thereby disengaging the snap portion from the second notch.
It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754